Citation Nr: 0912262	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-37 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1960 to July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 2008, 
the Veteran appeared at a hearing at the RO before the 
undersigned. 


FINDINGS OF FACT

1.  Sensorineural hearing loss is related to service. 

2.  Tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred during 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

2.  Tinnitus was incurred during service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006 and May 2008, 
the RO also notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.    The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

The Veteran essentially contends that he has hearing loss and 
tinnitus due to acoustic trauma from gunfire in service.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Regarding the veteran's assertions of noise exposure in 
service, he is competent to report in-service noise exposure.  
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran's 
Form DD-214 shows that his military occupational specialty 
(MOS) was a field communication crewman and he received 
awards as a sharpshooter and marksman.  

Service treatment records are negative for any complaints or 
findings of hearing loss.  The Veteran's medical examination 
report at service separation dated in June 1963, showed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
 -5 (5)

0 (5)
LEFT
0 (15)
0 (10)
0 (10)

5 (10)

NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the first figures of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

Clinical evaluation of the ears at separation was generally 
normal.

The Veteran's service treatment record, including the 
examination report at service discharge, was also negative 
for any reports or findings of tinnitus.

Subsequent to service, a May 2001 report from C.R. Ford, M.D. 
showed that the veteran had hearing loss.  The following pure 
tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
10
50
LEFT
20
25
25
35
70

Additionally, a VA audiology examination report dated in 
December 2005, which was completed with review of the claims 
folder, showed that the Veteran had hearing loss and 
tinnitus.  The following pure tone thresholds, in decibels, 
were noted:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
35
55
LEFT
30
25
20
40
55

Word recognition was 96 percent bilaterally.  The examiner 
noted bilateral mild to moderately severe or severe 
sensorineural hearing loss.  The examiner also noted that the 
Veteran complained of constant tinnitus.  In addressing the 
etiology of the current disabilities, the examiner noted that 
current bilateral hearing loss was not due to service as he 
had normal hearing at service separation.  He also noted that 
tinnitus was less likely due to service as the Veteran did 
not know when he first noticed it.  The examiner further 
pointed out that the Veteran acquired hearing loss after 
service discharge, and tinnitus was acquired at the same time 
as hearing loss. 

A June 2008 private audiology report reflects findings of 
sensorineural hearing loss and the examiner indicated that 
this may be a result of noise exposure.  A July 2008 
consultation report from Providence Health Services noted the 
Veteran's history of noise exposure during service, to 
include a specific instance in which he was deaf for one to 
two days with constant ringing in his ears.  Assessments of 
bilateral symmetric sensorineural hearing loss and bilateral 
tinnitus were noted.  The doctor stated that without noise 
exposure other than during service and the two days of 
deafness, and constant ringing since that time, it was more 
likely than not that the Veteran's hearing loss was related 
to noise exposure during service.  She added that it was at 
least as likely as not that the disability resulted from this 
isolated noise exposure, as the Veteran had no other noise 
exposure.  

While a hearing loss was not exhibited in service or for many 
years thereafter, the Veteran's claim of exposure to acoustic 
trauma in service is credible considering he was in an 
artillery unit and claims significant noise exposure.  There 
is competent evidence relating hearing loss and tinnitus to 
service and the Veteran himself claims that the problems can 
be traced to his inservice acoustic trauma.  Resolving all 
doubt in the Veteran's favor, there is a basis for granting 
service connection.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 49.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


